Case 9:20-bk-10554-DS   Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50   Desc
                         Main Document    Page 1 of 17
Case 9:20-bk-10554-DS   Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50   Desc
                         Main Document    Page 2 of 17
Case 9:20-bk-10554-DS   Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50   Desc
                         Main Document    Page 3 of 17
Case 9:20-bk-10554-DS        Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50           Desc
                              Main Document    Page 4 of 17




1.     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Agustin R. Pina, pina@schinner.com
Jennifer C. Kalvestran, Gust Rosenfeld, jkalvestran@gustlaw.com; spobrien@gustlaw.com
David R. Johanson, djohanson@hpylaw.com; drj@esop-law.com
Kelsey L. Maxwell, kmaxwell@murchisonlaw.com
Lisa D. Angelo, langelo@murchisonlaw.com
Scott Whitman, slw@mwlegal.com; holly@mwlegal.com
Abram Feuerstein, abram.s.feuerstein@usdoj.gov
Everett L. Green, Everett.l.green@usdoj.gov
Cameron Ridley, cameron.ridley@usdoj.gov
Scott B. Cohen, sbc@eblawyers.com
Roksana D. Moradi-Brovia, roksana@RHMFirm.com
Chelsea Mikula, chelsea.mikula@tuckerellis.com
                    Case 9:20-bk-10554-DS               Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50              Desc
                                                         Main Document    Page 5 of 17


                       1   FAEGRE DRINKER BIDDLE & REATH LLP
                           JEREMY M. PELPHREY (CA Bar # 249862)
                       2   Jeremy.Pelphrey@faegredrinker.com
                       3   RYAN M. SALZMAN (CA Bar #299923)
                           Ryan.Salzman@faegredrinker.com
                       4   1800 Century Park East, Suite 1500
                           Los Angeles, CA 90067
                       5   Telephone:     (310) 203-4000
                           Facsimile:     (310) 229-1285
                       6   Counsel for the Debtors and Debtors in Possession
                       7
                                                   UNITED STATES BANKRUPTCY COURT
                       8                   CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

                       9    In re:                                                 Lead Case No. 9:20-bk-10554-DS

                    10      Community Provider of Enrichment Services,             Jointly Administered With:
                            Inc. d/b/a CPES Inc., et al.,
                    11      EIN: XX-XXXXXXX                                        Case No. 9:20-bk-10553-DS
                    12      Novelles Developmental Services, Inc.                  Case No. 9:20-bk-10994-DS
                            EIN: XX-XXXXXXX
                    13
                            CPES California, Inc.                                 Chapter 11 Cases
                    14      EIN: XX-XXXXXXX
                                                                                  NOTICE OF MOTION AND MOTION OF
                    15               Debtors.                                     DEBTORS FOR THE ENTRY OF AN
                                                                                  ORDER AUTHORIZING DEBTOR TO
                    16
                            [ ] Affects All Debtors                               REJECT UNEXPIRED REAL PROPERTY
                    17                                                            LEASE PURSUANT TO 11 U.S.C. § 365;
                            [•] Community Provider of Enrichment Services, Inc.   MEMORANDUM OF POINTS AND
                    18      d/b/a CPES Inc.                                       AUTHORITIES
                    19      [ ] Novelles Developmental Services, Inc.

                            [ ] CPES California, Inc.
                                                                                  Declaration of Mark G. Monson attached hereto.
                    20
                            Debtors and Debtors in Possession                     No hearing required under Local Bankruptcy Rule
                    21                                                            9013-1(o)(1).
                    22

                    23

                    24     TO THE HONORABLE DEBORAH J. SALTZMAN, THE OFFICE OF THE UNITED
                           STATES TRUSTEE, THE COUNTERPARTY TO THE REJECTED LEASE AND OTHER
                    25     PARTIES IN INTEREST:

                    26               PLEASE TAKE NOTICE that Community Provider of Enrichment Services, Inc., (“CPES
                    27     AZ”) as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11 cases (the
                    28
                           “Chapter 11 Cases”), hereby moves (the “Motion”) the Court for entry of an order, pursuant to sections
FAEGRE DRINKER BIDDLE
    & REATH LLP                                                                                        CASE NO. 9:20-BK-10554-DS
    ATTORNEYS AT LAW
      LOS ANGELES          \\dbr.com\Users$\DAUsers\PERRYKL\Documents\CPES\CP
                           ES - Motion to Reject Unexpired Lease ROUND 4.docx
                    Case 9:20-bk-10554-DS            Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                 Desc
                                                      Main Document    Page 6 of 17


                       1   105 and 365(a) of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 6006 and 9014

                       2   of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2081-1 and 9075-

                       3   1 of the Local Bankruptcy Rules (the “LBR”), authorizing and approving the rejection of the unexpired
                       4   real property lease listed on Exhibit A attached hereto (the “Rejected Lease”) as of the date that the
                       5
                           Debtors surrender possession of the premises (the “Rejection Date”)              to its counterparty (the
                       6
                           “Counterparty-Landlord”). Attached hereto as Exhibit A is a schedule summarizing the Rejected
                       7
                           Lease.
                       8

                       9            In light of the Debtor’s ongoing restructuring efforts, the Debtor does not have a use for the

                    10     Rejected Lease which is no value to the estate. By the Motion, the Debtor requests that the Court

                    11     establish that such Rejected Lease is rejected effective as of the date that the Debtor surrender the
                    12
                           leased premises to its Counterparty-Landlord (the “Rejection Date”). As described below, the Debtor
                    13
                           has ceased business operations in the premises and therefore no longer has any need for the Rejected
                    14
                           Lease. Further, the Debtor does not believe that a third party buyer is likely to purchase the Rejected
                    15
                           Lease. Also, the Debtor would be unable to cure defaults or obtain the timely consent of third parties
                    16

                    17     that may necessary for completion of the Rejected Lease. Accordingly, it is in the best interests of the

                    18     estate to reject the Rejected Lease to avoid any unnecessary administrative costs to the estate. The
                    19     Debtor therefore requests an order of the Court rejecting the Rejected Lease effective as of its Rejection
                    20
                           Date.
                    21
                                    PLEASE TAKE FURTHER NOTICE that the Motion is based on and supported by this
                    22
                           Notice, the attached Memorandum of Points and Authorities, the attached Declaration of Mark G.
                    23

                    24     Monson, President and Chief Executive Officer of the Debtor. In addition, the Debtor requests that the

                    25     Court take judicial notice of all documents filed with the Court in this case.

                    26              PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(o)(1), any response or
                    27     request for a hearing on the Motion, in the form required by LBR 9013-1(f), must be filed with the
                    28
                           Court and served on the Debtor’s counsel (at the address indicated above) and the Office of the United
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                         -2-                       CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
                    Case 9:20-bk-10554-DS           Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                Desc
                                                     Main Document    Page 7 of 17


                       1   States Trustee within fourteen (14) days after service of this Motion. Pursuant to LBR 9013-1(h), the

                       2   failure to timely file and serve a response to this Motion may be deemed consent to the relief requested

                       3   in this Motion. No hearing will be held if no response and request for hearing is filed and served and,
                       4   in the event that no response and request for hearing is filed and served in a timely manner, the Debtor
                       5
                           will lodge an order with the Court granting this Motion.
                       6
                                  WHEREFORE, the Debtor respectfully requests that the Court enter an Order:
                       7
                                  (1) authorizing and approving the rejection of the Rejected Lease, effective as of the date that
                       8

                       9   the Debtor surrenders the leased premises to its respective Counterparty-Landlord and (2) granting any

                    10     other relief that the Court deems just and proper.

                    11
                            Dated: October 15, 2020                        FAEGRE DRINKER BIDDLE & REATH LLP
                    12
                                                                           By: /s/ Ryan M. Salzman
                    13
                                                                           Ryan M. Salzman (CA Bar #299923)
                    14                                                     Ryan.Salzman@faegredrinker.com
                                                                           Jeremy M. Pelphrey (CA Bar #249862)
                    15                                                     Jeremy.Pelphrey@faegredrinker.com
                                                                           1800 Century Park East, Suite 1500
                    16                                                     Los Angeles, CA 90067
                                                                           Telephone: (310) 203-4000
                    17
                                                                           Facsimile: (310) 229-1285
                    18
                                                                           Vince Slusher (TX Bar # 00785480)
                    19                                                     1717 Main Street, Suite 5400
                                                                           Dallas, Texas 75201
                    20                                                     Telephone: (469) 357-2500
                                                                           Facsimile: (469) 327-0860
                    21
                                                                           Vince.Slusher@faegredrinker.com
                    22                                                     Admitted Pro Hac Vice

                    23                                                     Counsel for the Debtor and Debtor in Possession
                    24

                    25

                    26

                    27

                    28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                        -3-                      CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
                    Case 9:20-bk-10554-DS           Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                  Desc
                                                     Main Document    Page 8 of 17


                       1                                                  MOTION
                                  Community Provider of Enrichment Services, Inc., (“CPES AZ”) as debtor and debtor in
                       2
                           possession (the “Debtor”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby
                       3

                       4   submits this Motion (the “Motion”), pursuant to sections 105 and 365(a) of Title 11 of the United

                       5   States Code (the “Bankruptcy Code”), Rules 6006 and 9014 of the Federal Rules of Bankruptcy
                       6   Procedure (the “Bankruptcy Rules”), and Rules 2081-1 and 9075-1 of the Local Bankruptcy Rules (the
                       7
                           “LBR”), authorizing and approving the rejection of the unexpired real property lease listed on Exhibit
                       8
                           A attached hereto (the “Rejected Lease”) as of the date that the Debtor surrenders possession of the
                       9
                           premises (the “Rejection Date”) to its counterparty (the “Counterparty-Landlord”).
                    10

                    11                                   SUMMARY OF REQUESTED RELIEF
                                          The Debtor seeks entry of an Order authorizing the rejection of an unexpired lease in
                    12

                    13     accordance with section 365 of the Bankruptcy Code.

                    14                                       ADDITIONAL INFORMATION
                                          The Motion is based on the attached Memorandum of Points and Authorities and the
                    15

                    16     Declaration of Mark G. Monson, the arguments of counsel, and other admissible evidence properly

                    17     brought before the Court at or before the hearing on this Motion. In addition, the Debtor requests that
                    18     the Court take judicial notice of all documents filed with the Court in this Case.
                    19
                                  Counsel to the Debtor will serve this Motion and the attached Memorandum of Points and
                    20
                           Authorities on the following parties: (i) the Office of the United States Trustee; (iii) the Counterparty-
                    21
                           Landlord; (iii) the twenty (20) largest general unsecured creditors for each Debtor; (iv) the United
                    22

                    23     States of America, the State of California, and the State of Arizona; and (v) parties that file with the

                    24     Court and serve upon the Debtor requests for notice of all matters in accordance with Bankruptcy Rule

                    25     2002(i).
                    26            In the event that the Court grants the relief requested by the Motion, the Debtor shall provide
                    27
                           notice of the entry of the order granting such relief upon each of the foregoing parties and any other
                    28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                         -1-                       CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
                    Case 9:20-bk-10554-DS           Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                  Desc
                                                     Main Document    Page 9 of 17


                       1   parties in interest as the Court directs. The Debtor submits that such notice is sufficient and that no

                       2   other or further notice be given.

                       3          WHEREFORE, the Debtor respectfully requests that this Court enter an order granting the
                       4   relief requested in the Motion and such other and further relief as may be just and proper.
                       5

                       6    Dated: October 15, 2020                            FAEGRE DRINKER BIDDLE & REATH LLP

                       7                                                       By: /s/ Ryan M. Salzman
                                                                               Ryan M. Salzman (CA Bar #299923)
                       8                                                       Ryan.salzman@faegredrinker.com
                                                                               Jeremy M. Pelphrey (CA Bar #249862)
                       9                                                       jeremy.pelphrey@faegredrinker.com
                    10                                                         1800 Century Park East, Suite 1500
                                                                               Los Angeles, CA 90067
                    11                                                         Telephone: (310) 203-4000
                                                                               Facsimile: (310) 229-1285
                    12
                                                                               Vince Slusher (TX Bar # 00785480)
                    13
                                                                               1717 Main Street, Suite 5400
                    14                                                         Dallas, Texas 75201
                                                                               Telephone: (469) 357-2500
                    15                                                         Facsimile: (469) 327-0860
                                                                               Vince.Slusher@faegredrinker.com
                    16                                                         Admitted Pro Hac Vice
                    17

                    18                                                         Counsel for the Debtors and Debtors in
                                                                               Possession
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                         -2-                       CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
Case 9:20-bk-10554-DS         Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                 Desc
                              Main Document     Page 10 of 17


 1                         MEMORANDUM OF POINTS AND AUTHORITIES
     I.     JURISDICTION
 2
            This Court has jurisdiction to consider the Motion under 28 U.S.C. §§ 157 and 1334. This
 3

 4   matter is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (M), and (O). Venue is proper before

 5   this Court under 28 U.S.C. §§ 1408 and 1409.

 6   II.    BACKGROUND
 7
            On April 24, 2020 (the “Petition Date”), the Debtor commenced with the Court a voluntary case
 8
     under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business and manage
 9
     its properties as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
10
     No trustee, examiner, or statutory committee has been appointed in this chapter 11 case. Additional
11
     information regarding the circumstances leading to the commencement of the Chapter 11 Cases and
12
     information regarding the Debtor’s business and capital structure is set forth in the declaration of Mark
13
     G. Monson filed in support of the Debtor’s chapter 11 petition and related first day relief (the “First
14
     Day Declaration”).
15
            Currently, CPES AZ operates and staffs fifty-six (56) group homes in Arizona, all at leased
16
     facilities. These group homes provide residences and services to developmentally disabled individuals.
17
     The behavioral health operations in Arizona were all closed in March of 2020. In addition to the group
18
     homes, the Debtor operates numerous day treatment centers and programs in Arizona. These programs
19
     were initially closed due to governmental mandates arising out of the COVID-19 pandemic. The Debtor
20
     submits that the continued performance under the Rejected Lease would be unduly burdensome to the
21
     Debtor’s estates and would significantly hinder the Debtor’s reorganizational efforts.           For the
22
     avoidance of doubt, the Debtor is engaged in an ongoing process to determine whether to assume or
23
     reject additional leases and may seek further relief from the Court.
24
     III.   RELIEF REQUESTED
25
            The Debtors is engaged in an ongoing assessment of its operations and has elected to
26
     permanently end some of the operations that took place in the premises subject to the Rejected Lease.
27

28   Further, the Debtor does not believe that the Rejected Lease will be purchased by third parties through


                                                      -1-                       CASE NO. 9:20-BK-10554-DS
                    Case 9:20-bk-10554-DS           Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50               Desc
                                                    Main Document     Page 11 of 17


                       1   these Chapter 11 Cases. Accordingly, the Debtor has determined that it is in the best interests of the

                       2   estate to dispose of the Rejected Lease at this time to avoid any unnecessary administrative costs and

                       3   seek entry of an Order authorizing them to do so.
                       4   IV.     BASIS FOR RELIEF REQUESTED
                       5
                                   Section 365(a) of the Bankruptcy Code provides that a debtor-in-possession, “subject to the
                       6
                           court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.” 11
                       7
                           U.S.C. § 365(a). This provision allows the debtor to relieve the bankruptcy estate of burdensome
                       8
                           agreements which have not been completely performed. In re Pomona Valley Med. Grp., Inc., 476
                       9

                    10     F.3d 665, 669 (9th Cir. 2007); In re Locke, 180 B.R. 245, 251 (Bankr. C.D. Cal. 1995); In re Klein

                    11     Sleep Products, Inc., 78 F.3d 18, 25 (2d Cir. 1996).
                    12             In the Ninth Circuit, courts apply the “business judgment” standard to determine whether a
                    13
                           debtor may reject executory contracts or unexpired leases that are no longer useful or necessary to the
                    14
                           bankruptcy estate. In re Pomona Valley Med. Grp., Inc., 476 F.3d at 669; In re G.I. Indus., Inc., 204
                    15
                           F.3d 1276, 1282 (9th Cir. 2000); NLRB v. Bildisco, 682 F.2d 72, 79 (3d Cir. 1982) (observing that
                    16

                    17     “[t]he usual test for rejection of an executory contract is simply whether rejection would benefit the

                    18     estate, the ‘business judgment’ test.”); see also Commercial Fin. Ltd. v. Haw. Dimensions, Inc. (In re

                    19     Haw. Dimensions, Inc.), 47 B.R. 425, 427 (Bankr. D. Haw. 1985) (noting that “under the business
                    20     judgment test, a court should approve a debtor’s proposed rejection if such rejection will benefit the
                    21
                           estate.”). In applying the business judgment standard, courts show great deference to the debtor’s
                    22
                           decision to reject. See, e.g., In re Pomona Valley Med. Grp., Inc., 476 at 670 (9th Cir. 2007) (holding
                    23
                           that a court “should approve the rejection of an executory contract under § 365(a) unless it finds that
                    24

                    25     the debtor-in-possession's conclusion that rejection would be ‘advantageous is so manifestly

                    26     unreasonable that it could not be based on sound business judgment, but only on bad faith, or whim or

                    27     caprice.’”).
                    28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                       -2-                       CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
                           ACTIVE.124416305.01
                    Case 9:20-bk-10554-DS            Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                   Desc
                                                     Main Document     Page 12 of 17


                       1           The Debtor requests that the Court authorize the rejection of the Rejected Lease effective as of

                       2   the Rejection Date. This request is consistent with authority deeming rejection effective concurrent

                       3   with an unequivocal act of rejection, such as service of a motion to reject. See In re Joseph C. Speiss
                       4   Co., 145 B.R. 597, 606 (Bankr. N.D. Ill. 1992) (stating that “a trustee’s rejection of a lease should be
                       5
                           retroactive to the date that the trustee takes affirmative steps to reject said lease, such as serving notice
                       6
                           of a motion to reject”); In re Mid-Region Petroleum, Inc., 111 B.R. 968, 970 (Bankr. N.D. Okla. 1990)
                       7
                           (reasoning that rejection may be accomplished by an unequivocal act of the trustee or debtor in
                       8

                       9   possession and deeming the effective date of rejection to be the date on which the trustee gave

                    10     unequivocal notice of intent to reject), aff’d 1 F.3d 1130 (10th Cir. 1993).

                    11             The Debtor therefore requests an order of the Court rejecting the Rejected Lease effective as of
                    12
                           the Rejection Date.
                    13
                           V.      NOTICE
                    14
                                   Notice of this Motion will be provided to: (i) the Office of the United States Trustee; (iii) the
                    15

                    16     Counterparty-Landlord; (iii) the twenty (20) largest general unsecured creditors for each Debtor; (iv)

                    17     the United States of America, the State of California, and the State of Arizona; and (v) parties that file

                    18     with the Court and serve upon the Debtors requests for notice of all matters in accordance with
                    19
                           Bankruptcy Rule 2002(i).
                    20
                                                             [Remainder of page intentionally left blank.]
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                          -3-                        CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
                           ACTIVE.124416305.01
                    Case 9:20-bk-10554-DS          Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                Desc
                                                   Main Document     Page 13 of 17


                       1           WHEREFORE, the Debtor respectfully requests the entry of an Order pursuant to §§ 105(a),
                       2   107(c), and Bankruptcy Rule 9018 granting the relief requested herein and such other and further relief
                       3   as the Court may deem just and appropriate.
                       4
                            Dated: October 15, 2020                       FAEGRE DRINKER BIDDLE & REATH LLP
                       5
                                                                          By: /s/ Ryan M. Salzman
                       6                                                  Ryan M. Salzman (CA Bar #299923)
                                                                          Ryan.Salzman@faegredrinker.com
                       7                                                  Jeremy M. Pelphrey (CA Bar #249862)
                                                                          Jeremy.Pelphrey@faegredrinker.com
                       8                                                  1800 Century Park East, Suite 1500
                       9                                                  Los Angeles, CA 90067
                                                                          Telephone: (310) 203-4000
                    10                                                    Facsimile: (310) 229-1285

                    11                                                    Vince Slusher (TX Bar # 00785480)
                                                                          1717 Main Street, Suite 5400
                    12                                                    Dallas, Texas 75201
                    13                                                    Telephone: (469) 357-2500
                                                                          Facsimile: (469) 327-0860
                    14                                                    Vince.Slusher@faegredrinker.com
                                                                          Admitted Pro Hac Vice
                    15
                                                                          Counsel for the Debtors and Debtors in Possession
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW                                                       -4-                       CASE NO. 9:20-BK-10554-DS
      LOS ANGELES
                           ACTIVE.124416305.01
Case 9:20-bk-10554-DS          Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                 Desc
                               Main Document     Page 14 of 17


 1                                 DECLARATION OF MARK MONSON
            I, Mark G. Monson, hereby declare that the following is true to the best of my knowledge,
 2
     information and belief:
 3

 4          1.      I am the President and Chief Executive Officer of the debtor and debtor in-possession

 5   in these chapter 11 cases (the “Debtor”). If I were called to testify as a witness in this matter, I could
 6   and would competently testify to each of the facts set forth herein based upon my personal knowledge,
 7
     review of documents, or opinion. I am authorized to submit this Declaration on behalf of the Debtor.
 8
            2.      I submit this declaration (the “Declaration”) in support of the Debtor’s Motion for Order
 9
     Authorizing Debtor to Reject Unexpired Real Property Lease Pursuant to 11 U.S.C. § 365 (the
10

11   “Motion”). Except as otherwise indicated, all statements in this Declaration are based upon my

12   personal knowledge, my review of the Debtor’s books and records, relevant documents and other

13   information prepared or collected by the Debtor’s employees, or my opinion based on my experience
14   with the Debtor’s operations and financial condition. In making my statements based on my review of
15
     the Debtor’s books and records, relevant documents and other information prepared or collected by the
16
     Debtor’s employees, I have relied upon these employees accurately recording, preparing or collecting
17
     such documentation and other information.
18

19          3.      The Debtor commenced these Chapter 11 Cases to (i) expeditiously pursue a potential

20   sale of some of its businesses to one or more third parties and (ii) commence an orderly wind-down of

21   the remaining businesses. None of the contemplated transactions include the assumption and
22
     assignment of the Rejected Lease to the acquiring parties.
23
            4.      The Debtor has reviewed its need for the Rejected Lease. The Rejected Lease is a
24
     premises where the Debtor formerly operated but now no longer needs. I believe that the continued
25
     performance under the Rejected Lease would be unduly burdensome to the Debtor’s estate and would
26

27   significantly hinder the Debtor’s reorganizational efforts. Further, I do not believe that a third party

28


                                                         1
Case 9:20-bk-10554-DS   Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50   Desc
                        Main Document     Page 15 of 17
Case 9:20-bk-10554-DS           Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                       Desc
                                Main Document     Page 16 of 17


 1                                      EXHIBIT A – REJECTED LEASE
     NOTE: The Estimated Rejection Date is provided for planning purposes only. The Rejection Date shall be the date on
 2   which the Debtors surrender possession of the premises to the Counterparty-Landlord under such Rejected Lease.

 3            Counterparty-Landlord                                   Property Address               Estimated
                                                     Debtor
                  and Address                                                                      Rejection Date
 4
             Cap Grow JV Sub IV LLC                                  102 Sherwood Dr.                 10/31/2020
 5                                                    CPES
             320 W. Ohio St., Ste. 650N                            Payson, Arizona, 85710
                                                       AZ
                 Chicago, IL 60654
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             1
        Case 9:20-bk-10554-DS                     Doc 433 Filed 11/02/20 Entered 11/02/20 13:38:50                                      Desc
                                                  Main Document     Page 17 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
FAEGRE DRINKER BIDDLE & REATH LLP, 90 South 7th St, Ste 2200, Minneapolis, MN 55402


A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION OF DEBTORS
FOR THE ENTRY OF AN ORDER AUTHORIZING DEBTOR TO REJECT UNEXPIRED REAL PROPERTY LEASE
PURSUANT TO 11 U.S.C. § 365; MEMORANDUM OF POINTS AND AUTHORITIES will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Brian D. Fittipaldi, Office of the U.S. Trustee, brian.fittipaldi@usdoj.gov
United States Trustee, ustregion16.nd.ecf@usdoj.gov
Steve Ordaz, BMC Group, Inc., sordaz@bmcgroup.com; tfeil@bmcgroup.com
Scott L. Whitman, slw@mwlegal.com; holly@mwlegal.com
Agustin R. Pina, pina@schinner.com
Jennifer C. Kalvestran, Gust Rosenfeld, jkalvestran@gustlaw.com; spobrien@gustlwa.com
David R. Johanson, djohanson@hpylaw.com; drj@esop-law.com
Kelsey L. Maxwell, kmaxwell@murchisonlaw.com
Lisa D. Angelo, langelo@murchisonlaw.com; cthoms@murchisonlaw.com
Abram Feuerstein, abram.s.feuerstein@usdoj.gov
Everett L. Green, Everett.l.green@usdoj.gov
Cameron Ridley, cameron.ridley@usdoj.gov
Scott B. Cohen, sbc@eblawyers.com
Roksana D. Moradi-Brovia, roksana@RHMFirm.com
Chelsea Mikula, chelsea.mikula@tuckerellis.com
                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                           Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 15, 2020                       Susan Carlson                                           /s/ Susan Carlson
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
